PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/920,652
Filing Date: 14 Mar 2018
Appellant(s): Allen et al.



__________________
Marylou J. Lavoie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument A
Appellant’s argument that there is no teaching or suggestion in Durand of a digital offset lithography ink amounts to an argument against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Appellant’s argument that Durand does not teach that Polymeg 2000 “would be suitable or even work as a detergent or emulsifying agent, or function as a detergent or emulsifying agent when in the presence of a cleaning fluid” is moot.  Since Polymeg 2000 is identical to that claimed by Appellant (that is, Polymeg 2000 is polycaprolactone-block-polytetrahydrofuran-block-polycaprolactone), it would necessarily have to have the same property of functioning as a detergent or emulsifying agent when in the presence of a cleaning fluid.  Examiner further notes that claim 1 is drawn to an ink composition which has as one of its components polycaprolactone-block-polytetrahydrofuran-block-polycaprolactone; the recitation that the additive “[function] as a detergent or emulsifying agent when in the presence of a cleaning fluid” amounts to limitation on the component itself, and not the ink as a whole.  
Furthermore, the wording of the claim essentially amounts to a recitation of an intended use of the additive.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Appellant argues that it “is not clear at all from the teaching of Durand that polycaprolactone-block-polytetrahydrofuran-block-polycaprolactone is one of the optional modifiers.”  This is not persuasive.  Clearly, Durand teaches using Polymeg 2000 as one of the flexibilizers (column 21, lines 34-42).  Additionally, this is the first instance that Appellant has even suggested that Polymeg 2000 is not polycaprolactone-block-polytetrahydrofuran-block-polycaprolactone.  For the benefit of the Board, a referential document from the website of Sigma Aldrich is attached which shows that Polymeg is another name for polycaprolactone-block-polytetrahydrofuran-block-polycaprolactone.  
Appellant’s Argument B
Appellant’s argument that Examiner has misinterpreted the teachings of Iraqi et al. to show that colloidal wax emulsions are added to an ink.  This is not correct.  In the most recent rejection, the rejection does not state that Iraqi et al. teach adding colloidal wax emulsions to an ink.  Rather, Examiner relies upon the established precedent that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. In this instance, Iraqi et al. show that paraffin or carnauba wax are equivalent to behenyl behenate for the purpose of being wax dispersions (emulsions).  
Appellant’s argument that Iraqi et al. do not teach or suggest a wax as an additive to an ink composition amounts to an argument against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Furthermore, while it is true that Iraqi et al. do not teach using the wax additives in an ink composition, Iraqi et al. teach that the wax confers improved rub-resistance to the finished product/image (page 28, lines 25-28).  Examiner asserts that one having ordinary skill in the art would clearly recognize that an ink image produced on a substrate in accordance with Allen et al. would be substantially similar in that the property of improved rub-resistance of the final image would also be desired.  Additionally, Examiner notes that an ink image on a substrate is essentially a coating on a substrate, and asserts that one having ordinary skill in the art would similarly expect any properties obtained with a coating having the wax dispersions of Iraqi et al. would also be conferred to a substrate which has been coated with an ink which contains those wax dispersions.
Appellant again argues that there is no disclosure of the additive functioning as a detergent or emulsifying agent when in the presence of a cleaning fluid.  Examiner reiterates that claim 1 is drawn to an ink composition which has as one of its components an additive.  The requirement that the additive “[function] as a detergent or emulsifying agent when in the presence of a cleaning fluid” amounts to limitation on the component itself, and not the ink as a whole.  Since behenyl behenate is present in the modified ink of Allen et al., the recited property of it “functioning as a detergent or emulsifying agent when in the presence of a cleaning fluid” is necessary met since it is the identical compound.
Furthermore, the wording of the claim essentially amounts to a recitation of an intended use of the additive.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the additive of Iraqi et al. (behenyl behenate) is more than capable of performing as a detergent or emulsifying agent in the presence of a cleaning fluid.
For the above reasons, it is believed that the rejections should be sustained.

/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.